DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

 Applicant’s arguments filed on September 2, 2022 have been fully considered but they are not persuasive.
A. The Rejection of Claim 16 under 35 USC § 103(a)
Regarding independent claim 16,  Applicant argued that “….there is no disclosure or even suggestion that the UE receives information indicating this period. Therefore, "receiving the first system information using the periodic time-frequency resource(s) or the sending occasion(s) of the next occasion after sending the request for system information" is simply disclosed in the [0246] to [0247] of Geng. Unlike claim 16, however, Geng does not disclose or suggest that the UE receives information indicating a period of time to wait to send a request for system information...” (Remarks page 10-11).
Examiner respectfully disagrees, The combination of Vutukuri ‘601,  Ingale ‘168 and Geng ‘398, in particular Geng ‘398 teaches(see[0247], [0252]-[0253] and Figs. 7a and 8)  a UE receiving message for a broadcast information (Fig. 8 step 801) the indication message includes  time-frequency resource(s) that indicates a system information window for sending the SI, and sending period( similar to Fig 7a, B. T0-T6). The broadcast message may further include monitoring duration of the SI, which is used to indicate the UE to save the SI if the UE receives the SI within the monitoring duration. If the UE does not receive the SI within the monitoring duration, the UE requests the network-side device to broadcast the SI ([0253],  and Fig. 7a, B ).  
	Examiner submits that the UE receiving monitoring duration from the network which  indicates to the UE the amount of time the UE needs to wait before sending a request for the SI, and the UE waiting for the amount of waiting period(monitoring duration)  before sending the request to the network device as shown in Fig. 7a, B wherein the UE waited for the monitoring duration ( dotted line) before sending the request,  teaches applicants argued claim limitation “control the transceiver to receive information indicating a period for waiting for a next requesting” (emphasis added by Examiner).  Rejection of claim 16 under 35 U.S.C. 103 is therefore maintained.

B. The Rejection of Claims 21-23  under 35 USC § 103(a)
Regarding claims 21-23 Applicant has provided the same arguments as presented in claim 16. The Examiner applies the same reasoning presented in relation to claim 16.

C. Regarding dependent claims 18-20,  the Applicant argues these claims conditionally on that of their parent independent claims. 
Applicant's arguments are unpersuasive and, therefore, the rejections of these claims are hereby maintained. 
Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vutukuri (US 2018/0124601 A1) in view of Ingale et al (US 2018/013121680 A1) and further in view of Geng et al (US 2019/0174398 A1).

Regarding claims 16 and 23, Vutukuri ‘601 teaches,  a user equipment (UE) (para 71 and Figs. 1, 17, UE 102 for communication system 100), comprising: a controller; and a transceiver (para 73 and Fig. 17, communication subsystem of WU comprising transmitter and receiver controlled by processing unit 1702); wherein the controller is configured to: control the transceiver to receive, from a communication apparatus, minimum system information including at least a master information block (MIB) and a system information block type 1 (SIB1) (  para 23, 60 and Figs. 7, 14 ,  UE receiving broadcasted system information( minimum system information) that comprises MIB and SIB1); control the transceiver to receive, from the communication apparatus, other system information (SI) (para 23, 60, 62 and 68 and Fig. 9, 14, UE receiving broadcasted  other system information (i.e. on-demand system information) using another SIB), wherein the other SI is broadcast using one of:
a periodic transmission mode in which the other SI is being broadcast on a periodic basis; and 2an on-demand transmission mode in which the other SI is broadcasted on-demand, after requesting for the other SI from the UE( para 23, 60 and 68 and Figs. 7 and 14,  UE receiving other system information (i.e. on-demand system information) after the UE transmits SI request,  notice, the claim limitation is written in alternative form thus, Examiner is required to show teaching of only one of the alternative claim limitations), Vutukuri ‘601 further teaches, see para 66-68 and Figs. 12-14, UE requesting the on demand system information by  transmitting PRACH preamble.  
Vutukuri ‘601 does not explicitly teach, wherein the SIB1,includes an indication explicitly indicating whether the other SI is being broadcast or not, and wherein in the case where the indication indicates that the other SI is not being broadcast, the SIB 1 includes configuration information  for the UE to request for the other SI; and request for the other SI by initiating a Random Access Channel (RACH) procedure using the configuration information.
Ingale ‘168 teaches, wherein the SIB1,includes an indication explicitly indicating whether the other SI is being broadcast or not (see para 133, 147, 185 and Figs. 2 and 4,  UE receiving SIB1( Second MIB)  that  comprises specific bit/flag explicitly indicating whether the other system information is periodically broadcasted or transmitted on demand) and wherein in the case where the indication indicates that the other SI is not being broadcast, the SIB 1 includes configuration information  for the UE to request for the other SI ( see para 133, 149, 190 and Figs. 2 and 4,  UE receiving SIB1 that includes a flag indicating the other SI is on demand and the resources( RACH resources) for requesting the other SI,  paragraph 190 also teaches ,  if periodically broadcasted: scheduling information of the SI-block, and if not periodically broadcasted: configuration to request SI-block is included on the second MIB( SIB1)); and request for the other SI by initiating a Random Access Channel (RACH) procedure using the configuration information (para 149, 192-193 the UE transmits a request for other SI by transmitting a  preamble PRACH).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vutukuri ‘601 by incorporating the method of transmitting indicator that other system information is transmitted as taught by Ingale ‘168, since such modification provides energy efficiency by  minimizing  always ON periodic broadcasts, as suggested by Ingale ‘168 (see para 129).  
The combination of Vutukuri ‘601 and Ingale ‘168  does not explicitly teach, control the transceiver to receive information indicating a period for waiting for a next requesting.
Geng ‘398 teaches, control the transceiver to receive information indicating a period for waiting for a next requesting(see para  [0247], [0251]-[0252] and Figs. 7a and 8,  UE receiving a broadcast message that includes monitoring duration of the SI, which is used to indicate to  the UE to save the SI if the UE receives the SI within the monitoring duration. If the UE does not receive the SI within the monitoring duration, the UE requests the network-side device to broadcast the SI ([0247], [0252],  and Fig. 7a, B ) wherein the UE waited for the monitoring duration ( dotted line) before sending the request).  
    Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Vutukuri ‘601 and Ingale ‘168 by incorporating the teaching of Geng ‘398, since such modification would provide system  for sending system information, so as to resolve a problem of wasting network time-frequency resource(s) caused by using a plurality of pieces of dedicated signaling to send system information, as suggested by Geng ‘398 (para 6).
Regarding claim 18, the combination of Vutukuri ‘601 and Ingale ‘168  does not explicitly teach, wherein the configuration information3 includes a periodicity for requesting for the other SI.  
Geng ‘398 teaches, wherein the configuration information3 includes a periodicity for requesting  for the other SI(para 246-247 and Fig. 7, the UE receiving time and frequency of the system information(periodicity) which indicates the waiting time/period to receive the system information before sending a request).
  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Vutukuri ‘601 and Ingale ‘168 by incorporating the teaching of Geng ‘398, since such modification would provide system  for sending system information, so as to resolve a problem of wasting network time-frequency resource(s) caused by using a plurality of pieces of dedicated signaling to send system information, as suggested by Geng ‘398 (para 6).
Regarding claims 21 and 22, Vutukuri ‘601 teaches, a communication apparatus comprising ( see para 75 and Figs. 1, 18, base station 104), the communication apparatus comprising: a controller; and a transceiver; wherein the controller is configured to: control the transceiver to transmit minimum system information including at least a master information block(MIB) and a system information block type 1(SIB1) )(  para 23, 60 and Figs. 7, 14 , base station for transmitting  broadcasted system information( minimum system information)  that comprises MIB and SIB1); control the transceiver to broadcast other system information (SI) ( para 23, 60, 62 and 68 and Fig. 9, 14, base station  broadcasted  other system information (i.e. on-demand system information) using another SIB) using one of: a periodic transmission mode in which the other SI is being broadcast on a periodic basis; and 
an on-demand transmission mode in which the other SI is broadcasted on-demand, after requesting for the other SI from a User Equipment (UE), ( para 23, 60 and 68 and Figs. 7 and 14,  base station transmitting  other system information (i.e. on-demand system information) after the UE transmits SI request, notice  the claim limitation is written in alternative form, thus Examiner is required to show teaching of only one of  the alternative claim limitations), Vutukuri ‘601 further teaches, see para 66-68 and Figs. 12-14, UE requesting the on demand system information by  transmitting PRACH preamble.  
Vutukuri ‘601 does not explicitly teach, wherein the SIB1 includes, an indication explicitly indicating whether the other SI is being broadcast or not,  and wherein, in a case where the indication indicates that the other SI is not being broadcast, the SIB 1 includes configuration information for the UE to request for the other SI; 
control the transceiver to receive a request for the other SI  by the UE initiating a Random Access Channel (RACH) procedure using the configuration information.  
Ingale ‘168 teaches, wherein the SIB1 includes, an indication explicitly indicating whether the other SI is being broadcast or not (see para 133, 147, 185 and Figs. 2 and 4,  base station transmitting  SIB1( Second MIB)  that  comprises specific bit/flag explicitly indicating whether the other system information is periodically broadcasted or transmitted on demand)  wherein, in a case where the indication indicates that the other SI is not being broadcast, the SIB 1 includes configuration information for the UE to request for the other SI ( see para 133, 149, 190 and Figs. 2 and 4,  UE receiving SIB1 that includes a flag indicating the other SI is on demand and the resources( RACH resources) for requesting the other SI,  paragraph 190 also teaches ,  if periodically broadcasted: scheduling information of the SI-block, and if not periodically broadcasted: configuration to request SI-block is included on the second MIB( SIB1)); and control the transceiver to receive a request for the other SI  by the UE initiating a Random Access Channel (RACH) procedure using the configuration information ( para 149, 192-193 the UE transmits a request for other SI by transmitting a  preamble PRACH).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vutukuri ‘601 by incorporating the method of transmitting indicator that other system information is transmitted as taught by Ingale ‘168, since such modification provides energy efficiency by  minimizing  always ON periodic broadcasts, as suggested by Ingale ‘168 (see para 129).  
The combination of Vutukuri ‘601 and Ingale ‘168  does not explicitly teach, control the transceiver to transmit, to the UE, information indicating a period for waiting for a next requesting by the UE.
Geng ‘398 teaches, control the transceiver to transmit, to the UE, information indicating a period for waiting for a next requesting by the UE (see para  [0247], [0251]-[0252] and Figs. 7a and 8,  UE receiving a broadcast message that includes monitoring duration of the SI, which is used to indicate to  the UE to save the SI if the UE receives the SI within the monitoring duration. If the UE does not receive the SI within the monitoring duration, the UE requests the network-side device to broadcast the SI ([0247], [0252],  and Fig. 7a, B ) wherein the UE waited for the monitoring duration ( dotted line) before sending the request).  
  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Vutukuri ‘601 and Ingale ‘168 by incorporating the teaching of Geng ‘398, since such modification would provide system  for sending system information, so as to resolve a problem of wasting network time-frequency resource(s) caused by using a plurality of pieces of dedicated signaling to send system information, as suggested by Geng ‘398 (para 6).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AWET HAILE/Primary Examiner, Art Unit 2474